FARMOUT AGREEMENT




THIS FARMOUT AGREEMENT entered into this the ________ day of
____________________, 2010, by and between WW Petroleum Service, Inc., P. O. Box
74, Dixon, Kentucky, 42409, hereafter referred to as FARMOR; and Kentucky USA
Energy, Inc., 321 Somerset Rd., Suite 1, London, Kentucky, 40741, hereafter
referred to as FARMEE;
 
WITNESSETH:
 
WHEREAS, FARMOR owns six oil and gas leases in Christian County named and
recorded as Max Corley Heirs Lease containing approximately sixty acres,
recorded in the office of the Christian County Clerk in Oil and Gas Lease Book
43, Page 240; the Billy Combs Lease containing approximately one hundred and
sixty-nine acres, recorded in the aforesaid Clerk’s office in Oil and Gas Lease
Book 43, Page 298; the David Draper Lease containing approximately one hundred
and thirty-six acres, recorded in the aforesaid Clerk’s office in Oil and Gas
Lease Book 43, page 567; the Milton Corley Lease containing approximately two
hundred and eighteen acres, recorded in the aforesaid Clerk’s office in Oil and
Gas Lease Book 43, page 569, and Oil and Gas Book 43, Page 571; the J. C. Willis
Lease containing approximately one hundred and fifty acres, recorded in the
aforesaid Clerk’s office in Oil and Gas Lease Book 43, Page 258; and the Kenny
Sweeney Lease containing approximately two hundred and seventy-eight acres,
recorded in the aforesaid Clerk’s office in Oil and Gas Lease Book 45, Page 408,
hereafter referred to as “Prospects”, and
 
WHEREAS, the FARMEE desires to obtain a Farmout to drill on the Prospects; and
 
WHEREAS, the FARMOR is willing to grant such Farmout assignments.
 
NOW THEREFORE, that for and in consideration of the mutual agreements and
covenants set forth herein, the FARMOR and FARMEE agree as follows:
 
 
1.
FARMOR grants to FARMEE the rights to drill, complete and produce wells on the
Prospects within the terms and conditions of this Agreement, as set our herein:



 
a.
FARMOR shall assign to FARMEE well locations to produce from any formation more
than 1250 feet below the surface.  FARMEE shall not permit more than one
location per lease at any one time.  After completion of each well FARMEE shall
then permit an additional well of said lease.  Location of said permit would not
conflict with a location that would be prior permitted by FARMOR.



 
b.
FARMOR shall reserve a 1/8 of 8/8 Overriding Royalty Interest on this assignment
from all production attained by FARMEE from any formation more than 1250 feet
below the surface.



 
2.
Upon completion of drilling the first well, FARMEE shall have the right to:

 
 
a.
If the first well is a dry hole, on the formations lying more than 1250 feet
below the surface, but there is production from zones above 1250 feet, then
FARMEE can complete such well and produce from the formation between the surface
and 1250 feet; however, FARMOR shall be entitled to a 1/8 of 8/8 Overriding
Royalty Interest on this well location.

 

--------------------------------------------------------------------------------



 
 
b.
In the event the first well produces from a formation lying more than 1250 feet
below the surface, then in that event, FARMEE shall have the first right to
drill a twin well, for the purpose of drilling from the surface down to 1250
feet.  In that event, the FARMOR shall be entitled to a 1/8 of 8/8 Overriding
Royalty Interest on that production from said twin well.  This right to drill a
twin well shall be for a term of three (3) years from the date of spudding in
the original well.  A 250 foot radius from the original well will be
reserved.  Said twin well shall be drilled within fifty feet of original well.



 
c.
Concerning the David Draper Lease of the Prospects, a 1/32 of 7/8 Overriding
Royalty Interest, which would otherwise have been assigned to FARMOR, shall
instead be assigned to David Draper, for any such well completed under paragraph
2(a) or drilled under 2(b) above upon the Draper Lease.  Also, the Jackson
formation on the Sweeney Lease is reserved from this Agreement and remains the
ownership of FARMOR.



 
d.
After 120 days of completion of twin well [Paragraph 2(b)] or completion of the
original well above 1250 feet [Paragraph 2(a)], FARMEE shall exercise rights to
a new well location on same lease for the purpose of production from surface to
1250 feet.  FARMEE shall secure only one location at a time for the purpose of
production from surface to 1250 feet unless otherwise granted by FARMOR in
writing.  After 120 days from completion of each well drilled by FARMEE, FARMEE
shall exercise the right to one additional well location.  FARMEE shall not
interfere with any wells or drilling locations that are in production or
development by FARMOR.  FARMOR shall secure no more than two drilling locations
per lease at any one time.



 
e.
FARMEE is granted the right to twin or offset drill under Paragraph 2 on each
individual lease in the Prospects, only after drilling a well to test the New
Albany Shale formation on each lease in the Prospects.



 
f.
All current wells on the Prospects, whether in production or not, are excluded
from this Farmout Agreement.



 
3.
FARMEE agrees to purchase all gas produced above the New Albany Shale by FARMOR
at the well head price equal from the “Prospect” of the Texas Gas Transmission
Zone SL (less cleaning fee and deduction for inert materials) first of the month
index, or upon any other index mutually agreed upon by the parties.  FARMEE
agrees to furnish and install meters, well head equipment, and up to four
hundred feet of gathering line for such wells.  For such, FARMEE shall receive a
1/8 of 8/8 Overriding Royalty.  Excluded from this paragraph are the wells
referenced in Paragraph 4 below.  This paragraph applies to the herein farmed
out leases only.



 
4.
As to the Corley #7 and Corley #8 wells, FARMEE agrees to finish the
installation required to put said wells on production and make any repairs
caused by the installation of gathering lines that would be necessary to place
said wells into complete operation, and FARMOR agrees to assign to FARMEE, a 1/8
of 8/8 Overriding Royalty in all gas produced from the Corley #7 and Corley #8
wells for as long as gas is produced and sold by FARMOR.  This paragraph applies
to the Jackson Sand Formation only.



 
5.
FARMOR will in a timely manner provide FARMEE with all title opinions and other
title information within FARMOR’S possession.  FARMOR makes no warranty of title
other than its reasonable satisfaction of ownership.  FARMOR acknowledges the
right of FARMEE to assign and/or enter into an agreement with a third party for
the development of said Prospects.  It is understood that this Agreement is an
assignment, not a partnership, and FARMOR bears no responsibility for the
actions of the FARMEE or its assignees.  It is also understood that FARMEE or
its assignees bears no responsibility for actions by FARMOR.

 

--------------------------------------------------------------------------------



 
 
6.
FARMEE and FARMOR shall share in all drilling and electric logs, production
date, geological data and any material which would be of benefit to the other
party in relationship to the Prospects.  Each shall be allowed access to
drilling sites at their own risks.



 
7.
FARMEE shall have ninety days from signing to commence drilling the
Draper/Corley #1 well as permitted by FARMOR to test the New Albany
Shale.  FARMEE assumes all responsibility and liability during the drilling and
completion of said well.  After drilling of said well, FARMOR shall transfer to
FARMEE ownership and operation of said well under the terms of this
Agreement.  FARMOR shall receive from the original leaseholder (David Draper), a
lease extension for the drilling of said well.  In the event that said extension
is not attained, then both parties are released from all duties and claims as it
pertains to the Draper Lease.



 
8.
FARMEE agrees to drill no less than three (3) wells per year on said leases for
a period of three (3) years, being a total of no less than nine (9)
wells.  Failure to commence three (3) wells within one (1) year, six (6) wells
within two (2) years, and nine (9) wells within three (3) years from signing of
this Agreement shall release all undeveloped acreage back to FARMOR.  FARMEE
shall retain only the acreage held by wells in production or in the process of
being completed for production.



 
9.
In event that FARMEE has a shut-in gas well(s), FARMEE shall have five (5) years
to place said well(s) into production.  After five (5) years FARMOR shall have
the option to take ownership of said well(s).



 
10.
FARMEE agrees to comply with the terms of the original lease agreements, as
recorded in the office of the Christian County Clerk, including the payment of
any shut-in gas well(s).



 
11.
FARMEE is hereby granted the right for ingress and egress to these leases for
all purposes, and right-of-way for laying of feeder lines, gathering lines and
pipeline to produce these and surrounding leases.





WITNESS EXECUTION on the date herein above appearing.




FARMOR
 
FARMEE
         
WW PETROLEUM SERVICE, INC.
 
KENTUCKY USA ENERGY, INC.
               
 
 
  
 
By: LUTHER WILSON, President
By: STEVEN D EVERSOLE, President







COMMONWEALTH OF KENTUCKY


COUNTY OF _____________________


The foregoing Farmout Agreement was acknowledged before me by Luther Wilson,
President of WW Petroleum Service, Inc., a Kentucky Corporation, on behalf of
said corporation, on this the ________ day of ____________________, 2010.
 

--------------------------------------------------------------------------------



 

 
 
 
NOTARY PUBLIC-STATE AT LARGE-KY
       
My Commission Expires:
 




 
COMMONWEALTH OF KENTUCKY


COUNTY OF _____________________


The foregoing Farmout Agreement was acknowledged before me by C. G. Collins,
Representative of Kentucky USA Energy, Inc., a Kentucky Corporation, on behalf
of said corporation, on this the ________ day of ____________________, 2010.







 
 
 
NOTARY PUBLIC-STATE AT LARGE-KY
       
My Commission Expires:
 











 


THIS INSTRUMENT PREPARED BY:


BASIL LAW FIRM
231 W. Main St.
Glasgow, KY   42141
Phone: 270-651-9822
Fax: 270-651-8026










____________________________________________
DANNY J. BASIL
Attorney at Law
MY DOCS (G) OIL & GAS-FARMOUT AGREEMENT
 
 
 
 

--------------------------------------------------------------------------------

